Citation Nr: 0727068	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  03-30 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for dendritic 
keratitis of the right cornea, with ptosis, right lid.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957.

These matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
in which the RO denied a rating in excess of 20 percent for 
dendritic keratitis of the right eye, with ptosis.  The 
veteran filed a notice of disagreement (NOD) in March 2002, 
and a statement of the case (SOC) was issued in August 2003.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in September 2003.

In June 2004, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After accomplishing the requested 
actions, the AMC continued denial of a rating in excess of 20 
percent for dendritic keratitis of the right eye, with ptosis 
(as reflected in a May 2007 supplemental SOC (SSOC)), and 
returned this matter to the Board for further appellate 
consideration.

As noted in the Board's June 2004 remand, prior to the 
January 2004 certification of the appeal to the Board, in 
April 2002, the veteran appointed The American Legion as his 
new representative, to replace AMVETS.  The Board recognizes 
the change in representation.  See 38 C.F.R. § 20.1304(a) 
(2003).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The evidence reveals best corrected vision acuity of 
20/50 in the right eye due to the veteran's right eye 
keratitis with a diagnosis of history of herpes simplex 
keratitis and no evidence of active keratitis pathology, 
visual field loss, or pain, rest requirements, or episodic 
incapacity associated with the service-connected keratitis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
dendritic keratitis of the right cornea, with ptosis, right 
lid, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,.321, 3.159, 3. 951, 
4.1, 4.2, 4.3, 4.7, 4.31, 4.84a, Diagnostic Code 6001 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, such as here where the appealed rating 
decision was issued prior to the passage of the VCAA, the 
VCAA notice requirements may, nonetheless, be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a June 2001 pre-rating letter and a June 
2004 post-rating letter, the RO and the AMC provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The August 2003 SOC set forth the criteria 
for higher ratings for eye disability, and the June 2004 
letter specifically requested that the veteran submit all 
pertinent information (evidence) in his possession.  After 
the veteran was afforded opportunity to respond to each 
notice identified, the May 2007 SSOC reflects readjudication 
of the claim.  Hence, while some of the notice described 
above was provided after the rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board notes that the veteran has not been generally 
notified of how disability ratings or effective dates are 
assigned, or the type of evidence that impacts these  
determinations.  However, these omissions are not shown to 
prejudice the veteran.  As the Board's decision herein denies 
the claim for higher rating, no (other) disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and outpatient treatment records from the VA 
Medical Center (VAMC) in Philadelphia, Pennsylvania, as well 
as reports of VA examination.  Also of record are various 
statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran's dendritic keratitis of the right 
eye, with ptosis, has been evaluated as 20 percent disabling, 
pursuant to the provisions of 38 C.F.R. § 4.84a, Diagnostic 
Code 6001, under which keratitis is rated.  Under this 
diagnostic code, keratitis is to be rated from 10 percent to 
100 percent for impairment of visual acuity or visual field 
loss, pain, rest-requirement, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of pathology.  38 C.F.R. § 4.84a, Diagnostic Code 
6001 (2006).  A minimum of 10 percent is to be assigned 
during active pathology.  38 C.F.R. § 4.31 (2006).

The veteran's service medical records reveal that, in late 
1954, the veteran was seen for discharge from the right eye.  
As it showed no improvement, he was hospitalized in July 1995 
and diagnosed with herpetic keratitis, a viral infection, and 
a dendritic ulcer in the right eye.  He was treated and 
discharged to duty after one week.  On January 1957 
examination for discharge from service, no active disease was 
noted and the veteran's vision was normal, 20/30 in the right 
eye and 20/20 in the left eye.  

On July 1957 VA examination, no active disease was present, 
although superficial scarring on the right cornea was noted.  
The prognosis was excellent for good vision.  By an August 
1957 rating action, the RO granted service connection for 
scars of the cornea of the right eye, residuals of keratitis 
and assigned an initial noncompensable rating, effective 
March 9, 1997.  

Following a November 1968 VA examination, which revealed 
corrected vision of 20/40 in the right eye and 20/20 in the 
left eye and field of vision impairment to 60 degrees, in a 
December 1968 rating action, the RO recharacterized the 
disability as residuals of scars of the cornea, right eye, 
with field vision impairment, and assigned a 10 percent 
rating for impairment of vision under Diagnostic Code 6080, 
effective September 17, 1968.  

During a January 1977 VA outpatient visit, the veteran was 
diagnosed with dendritic keratitis.  

An April 1977 VA examination revealed no increase in visual 
impairment, but ptosis on the right eyelid secondary to the 
dendritic keratitis (mild disfigurement) was noted.  The 
veteran complained of eye pain, photophobia and lacrimation 
(tearing) and had had several recurrences of his keratitis 
with more scarring each time.  

Although there was no increase in visual impairment, in a May 
1977 rating action, the RO recharacterized the disability as 
recurrent dendritic keratitis of the right cornea, with 
ptosis right lid, and assigned a 20 percent rating, effective 
January 3, 1977, for the veteran's service-connected right 
eye disability because of the recurrences of his keratitis 
with eye pain, photophobia and tearing.  This rating has 
since remained unchanged.  Since the 20 percent rating has 
been in effect for more than 20 years, the rating is 
protected, by law, against reduction.  See 38 C.F.R. § 3.951 
(2006). 

A September 1980 VA examiner rendered findings similar to 
those rendered in April 1977.  

On examination in June 1997, the veteran complained of right 
eye pain.  Corrected visual acuity of the right eye was 20/50 
near and far.  No diplopia or visual field deficits were 
noted.  The diagnosis was herpes simplex keratitis in the 
right eye with mild decreased visual acuity in that eye.

Records from the Scheie Eye Institute reflect a series of 
treatments for the veteran's right eye, noting that he had a 
history of herpetic keratitis and that he complained of 
fluctuating visual acuity.  The veteran was diagnosed with 
age-related macular degeneration (ARMD) in both eyes and 
early cataracts.  In January 2000, visual acuity was 
20/40+1phni (pinhole no improvement) and 20/20 in the left 
eye, while central visual field was full.  In September 2001, 
prior to undergoing photodynamic therapy (PDT) of the right 
eye, the veteran's visual acuity was noted as 20/60 in the 
right eye and 20/25 in the left eye.  

An October 1999 VA outpatient record reflects treatment for 
herpes infection of the right eye with no obvious corneal 
abnormality; however, redness of the lid was noted on 
examination.  Subsequent records reflect concern about MD in 
both eyes and history of herpes keratitis and of herpetic 
ulcer in the right eye.  An August 2002 VA outpatient entry 
reveals that the veteran reported he was blind in the right 
eye due to the side effects of treatment for wet MD.  

On August 2002 VA examination, a history of herpes simplex in 
the right eye, as well as the development of MD in both eyes 
for which the veteran underwent visudine treatment in 
September 2001 with subsequent hemorrhage causing the right 
eye to go blind, was noted.  On examination, corrected visual 
acuity was hand motion at three feet in the right eye and 
20/400 in the left eye.  The diagnosis was ARMD.

A May 2003 Wills Eye Ophthalmology Clinic progress note 
reflects severe vision loss in the right eye after PDT.  
Visual acuity was count fingers in the right eye and 20/400 
in the left eye in June 2003.  

A March 2004 statement reflects a VA optometrist's finding 
that the veteran meets the criteria for legal blindness based 
on best-corrected acuity with central fixation of 20/200 or 
worse in the better seeing eye.  

An October 2006 outpatient treatment report reflects comments 
of blindness secondary to MD, but doing much better after 
blind rehab.  No treatment was shown for active keratitis.

A September 2006 VA examination report notes  a history of 
herpes simplex virus (HSV) of the right eye and ARMD in both 
eyes.  

Following an April 2007 review of the veteran's claims file 
and VA examination reports, the VA Chief of Optometry at the 
Philadelphia VAMC stated that the veteran's corneal scar had 
been quiet on all his visits since 2004.  He added that the 
scar is off the optical access and before the veteran's MD 
became advanced, was reducing his vision to no worse than 
20/50.  The optometrist stated that the primary cause of the 
loss of his vision is MD worse in the right eye than the left 
eye.  This optometrist stated that there is no causative 
relationship between herpes simplex and MD.  Therefore, he 
opined that it is not likely (less than 50 percent 
probability) that the veteran's service-connected corneal 
condition is responsible for his vision loss from MD, the 
major source of vision loss in both eyes. 

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 20 percent for the veteran's 
service-connected right eye keratitis is not warranted.  

As clearly noted in the April 2007 opinion, there is no 
indication in the evidence of record that the veteran suffers 
from any decrease in visual acuity beyond 20/50 in the right 
eye due to the service-connected herpetic keratitis.  The 
veteran's central visual field was full in January 2000.  
There also is no medical suggestion that he has pain, rest-
requirements, or episodic incapacity due to his service-
connected keratitis.  In fact, on VA examinations conducted 
since August 2002, the examiners  found no problems or 
symptoms related to the service-connected keratitis, that is, 
it has been asymptomatic.  The primary cause of the loss of 
the veteran's vision is ARMD, worse in the right eye than the 
left eye.  The evidence clearly shows that development of MD 
in both eyes for which the veteran underwent private PDT in 
September 2001, with subsequent hemorrhage causing blindness 
in the right eye.  Moreover, as noted above, the optometrist 
rendering the April 2007 opinion effectively found no 
relationship between the MD and the service-connected 
disability under consideration. 

Significantly, the evidence does not show active dendritic 
keratitis of the right cornea, with ptosis, right lid, with 
corrected visual acuity of 20/200 or concentric contraction 
of the visual field to 5 degrees due to the veteran's 
service-connected keratitis, so as to warrant a 30 percent 
rating under either Diagnostic Code 6076 or Diagnostic Code 
6080.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6076 and 6080 
(2006).  At most, the veteran's keratitis would warrant a 10 
percent rating; however, as noted above, his 20 percent 
rating is protected.  

Under these circumstances, the claim for a rating in excess 
of 20 percent for dendritic keratitis of the right cornea, 
with ptosis, right lid, must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for dendritic keratitis of 
the right cornea, with ptosis, right lid, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


